UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A Amendment No. 2 (Mark One) ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the fiscal year ended: December 31, 2012 Commission file number: 000-53233 Wowjoint Holdings Limited (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) Cayman Islands (Jurisdiction of incorporation or organization) 1lock Tiancheng Mansion, #2 Xinfeng Rd. Deshengmenwai St, Xicheng District. Beijing 100088 (Address of principal executive offices) Securities registered or to be registered pursuant to Section12(b) of the Act: Securities registered or to be registered pursuant to Section12(g) of the Act: None Titleofeachclass Nameofexchangeonwhich eachclassistobe registered Ordinary Shares OTCQB Warrants OTCQB Units OTCQB Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the Issuer’s classes of capital or ordinary shares as of the close of the period covered by the annual report: 8,406,968 ordinary shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes¨Noþ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. Yes¨Noþ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerþ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: US GAAPþ International Financial Reporting Standards as issued by the International Accounting Standards Board¨ Other¨ If “Other” has been checked in response to the previous question indicate by check mark which financial statement item the registrant has elected to follow. Item17¨Item18¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨ Noþ (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes¨No¨ Explanatory Notes The purpose of this Amendment No. 2 (the “Form 20-F/A”) to the Annual Report on Form 20-F for year ended December 31, 2012, as amended, (the “Form 20-F”) is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 20-F formatted in XBRL (eXtensible Business Reporting Language). This Form 20-F/A does not reflect events occurring after the filing of the Form 20-F or modify or update any related disclosures and any information not affected by the amendments contained in this Form 20-F/A is unchanged and reflects the disclosure made at the time of the filing of the Form 20-F with the SEC. New certifications of our principal executive and financial officer are included as exhibits to this Form 20-F/A. PART III ITEM 17. FINANCIAL STATEMENTS See Item 18. ITEM 18. FINANCIAL STATEMENTS Our financial statements are included in this Annual Report beginning on page F-1, which are incorporated herein by reference. ITEM 19. EXHIBITS ExhibitNo. Description CEO Certification Pursuant to Rule13a-14(a) (17 CFR 240.13a-14(a)) (17 CFR 240.13a-14(a)) or Rule 15d-1(a) (17 CFR 240.15d-14(a))* CFO Certification Pursuant to Rule13a-14(a) (17 CFR 240.13a-14(a)) or Rule15d-1(a) (17 CFR 240.15d-14(a))* CEO Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002** CFO Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002** 101.INS XBRL Instance Document*** 101.SCH XBRL Taxonomy Extension Schema Document*** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document*** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document*** 101.LAB XBRL Taxonomy Extension Labels Linkbase Document*** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document*** *Filed herein. **These Certifications are furnished but not filed. ***To be filed by amendment SIGNATURES The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F/A and has duly caused and authorized the undersigned to sign this report on its behalf. WOWJOINT HOLDINGS LIMITED By: /s/ Yabin Liu Yabin Liu Dated:November 19, 2013 Chief Executive Officer
